Exhibit 10.5

 

FIRST AMENDMENT

 

TO

 

JOINT OPERATING LICENSE AGREEMENT

 

THIS FIRST AMENDMENT TO JOINT OPERATING LICENSE AGREEMENT (the “Amendment”) is
made as of March 10, 2004 by and between SPEAKEASY GAMING OF FREMONT, INC., a
Nevada corporation (“Speakeasy”) and HHLV MANAGEMENT COMPANY, LLC, a Nevada
limited liability company (“HHLV”).

 

Recitals

 

A.                                   Speakeasy and HHLV are parties to that
certain Joint Operating License Agreement, dated as of March 5, 2004 (the “Joint
Operating Agreement”).  Capitalized terms not otherwise defined herein shall
have the meanings given them in the Joint Operating Agreement.

 

B.                                     Speakeasy and HHLV desire to amend the
Joint Operating Agreement in the manner set forth herein in order to assure that
a final round of the World Series of Poker be held at the Project during 2005.

 

Agreement

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.                                       Amendments.  The parties hereby agree
to the following amendments to the Joint Operating Agreement:

 

A.                                   Section 3.14 of the Joint Operating
Agreement is hereby deleted and replaced in its entirety with the following
provision:

 

“3.14  Operating Contracts.

 

(a)   Commencing on the Effective Date and for a period of sixty (60) days
thereafter, the Committee will undertake a review of the operations of the
Project and the Assignment and Assumption of Assumed Contracts to (i) establish
as complete and accurate a list of Project vendors and Operating Contracts as is
commercially practicable, (ii) determine which Operating Contracts have a term
which extends beyond the Term and which Operating Contracts have rights of
termination, and (iii) prepare a plan identifying those Operating Contracts
which HHLV and Speakeasy desire to replace, renegotiate or terminate.  HHLV
shall use commercially reasonable efforts to implement the plan with respect to
Operating Contracts which is established by the Committee.

 

1

--------------------------------------------------------------------------------


 

(b)  Without any approvals from the Committee or Speakeasy (i) HHLV may enter
into any amendment or modification of any Operating Contract that is terminable
by Speakeasy at the end of the Term (so long as after any such amendment, such
Operating Contract remains terminable by Speakeasy at the end of the Term), and
(ii) HHLV may enter into any non-material amendment or modification to any
Operating Contract that is not terminable by Speakeasy at the end of the Term;
provided, however, that unless otherwise approved by the Committee, HHLV shall
not enter into any material amendment or modification to any Operating Contract
that is not terminable by Speakeasy at the end of the Term, and (iii) HHLV may
enter into any new Operating Contract provided that such Operating Contract is
terminable by Speakeasy at the end of the Term.”

 

B.                                     The following Section 3.16 is hereby
added to Article III of the Joint Operating Agreement:

 

“3.16  Indemnities.

 

(a)  HHLV hereby indemnifies Speakeasy for any loss, damage, claim, cost, charge
or expense, including direct, indirect or consequential loss, damage, claim
cost, charge or expense, and also including reasonable attorney’s fees and other
costs of litigation, arising after the end of the Term pursuant to obligations
under Operating Contracts not listed in Exhibit A to this Agreement, but only to
the extent that HHLV is able to recover such amounts from Horseshoe Club
Operating Company.

 

(b)  HHLV hereby indemnifies Speakeasy for any loss, damage, claim, cost, charge
or expense, including direct, indirect or consequential loss, damage, claim
cost, charge or expense, and also including reasonable attorney’s fees and other
costs of litigation, arising out of the Union Agreements and accruing prior to
the Effective Date.

 

(c)                                     The indemnities described in
Section 3.16(a) and 3.16(b) shall terminate at the end of the Initial Term.”

 

C.                                     The following Section 3.17 is hereby
added to the end of Article III of the Joint Operating Agreement:

 

“3.17  Parry Lease Payment.  The parties acknowledge and agree that a Lease
Buyout (as such term is defined in the Purchase and Sale Agreement) of that
certain Lease dated May 3, 1957, between O.L. Parry and Stewart Kennard, Junior,
Trustee, recorded as Instrument 183143 in Book 225 of the Official Records of
Clark County, Nevada, as amended, assigned or affected by that certain First
Amendment of Lease and Consent to Assignment of Lease, dated September 21, 1984,
recorded as Instrument 1990886 in Book 2031 of the Official Records of Clark

 

2

--------------------------------------------------------------------------------


 

County, Nevada; that certain Second Amendment of Lease, dated as of December 12,
1984, recorded as Instrument 2000565 in Book 2041 of the Official Records of
Clark County, Nevada; and that certain Third Amendment of Lease, dated as of
December 25, 1984, recorded as Instrument 2000566 in Book 2041 of the Official
Records of Clark County, Nevada (the “Parry Lease”), has occurred.  The parties
further acknowledge and agree that the remaining lease payments owing under the
Parry Lease pursuant to Section 1.3(d) of the Purchase and Sale Agreement shall
be $12,669 per month, regardless of the actual amount of lease payments
otherwise payable under the Parry Lease.

 

D.                                    Subparagraph (b) of Article X of the Joint
Operating Agreement is hereby deleted and replaced in its entirety with the
following provision:

 

“(b)  Speakeasy may assign or transfer (i) this Agreement to any Affiliate of
Speakeasy; provided, that a counterpart original of such assignment is delivered
to HHLV on or before the effective date of such assignment, and provided further
that such Affiliate of Speakeasy expressly assumes and agrees to be bound by all
of the terms and conditions of this Agreement, or (ii) its right to receive the
Speakeasy’s Remittance Amount to Wells Fargo Bank, National Association (“Wells
Fargo”) as collateral to secure the loan from Wells Fargo to Speakeasy Parent.”

 

E.                                      The following Section 5.08 is hereby
added to the end of Article V of the Joint Operating Agreement:

 

“5.08  Websites; Computer Systems; Databases.

 

(a)  Subject to and in accordance with the Intellectual Property License
Agreement, HHLV shall, during or by the end of the Term as deemed appropriate by
HHLV, remove or cause to be removed, any references on the website at
www.binions.com or www.binions.net or www.binions.org to any content,
trademarks, logos or other indicia relating to “Horseshoe,” “World Series of
Poker” or any other “Retained Marks” (as such term is defined in the
Intellectual Property License Agreement) or intellectual property rights or
marks reserved by HHLV in the Intellectual Property License Agreement. 
Thereafter, subject to the foregoing, Speakeasy may modify said website(s) with
content, trademarks or indicia approved by Speakeasy. HHLV shall give Speakeasy
reasonable notice of its intention to remove the foregoing from the websites and
cooperate with Speakeasy in order to avoid any unnecessary interruption in the
operation thereof.

 

(b)  Subject to and in accordance with the Intellectual Property License
Agreement, HHLV shall, at the time or times during the Term deemed appropriate
by HHLV, remove or cause to be removed, any references in the computer systems
or databases operated in connection

 

3

--------------------------------------------------------------------------------


 

with the Project any data, databases, software programs or software applications
(including any related customizations, modifications, or adaptations)  any
specific references to “Horseshoe,” “World Series of Poker” or any other
Retained Marks or intellectual property rights or marks reserved by HHLV in the
Intellectual Property License Agreement. Thereafter, subject to the foregoing,
Speakeasy may modify the above referenced media to include information approved
by Speakeasy. HHLV shall give Speakeasy reasonable notice of its intention to
remove the foregoing items from the media and cooperate with Speakeasy in order
to avoid any unnecessary interruption in the use thereof.”

 

F.                                      Speakeasy hereby acknowledges that HHLV
has funded a $250,000.00 security deposit in connection with the assignment by
Horseshoe Club Operating Company to Speakeasy of Horseshoe Club Operating
Company’s interest as tenant under that certain Lease, dated as of January 20,
1981, between Horseshoe Garage, a Nevada limited partnership, as landlord, and
Horseshoe Club Operating Company, as tenant.  At the end of the Term, Speakeasy
will pay $250,000.00 to HHLV as reimbursement of the security deposit funded by
HHLV; provided that HHLV shall have in fact funded the security deposit and (i)
no claim has been made against said security deposit and (ii) the full security
deposit remains in place at that time.

 

G.                                     HHLV shall have the right, at its option,
to hold the final round of the World Series of Poker or any preliminary rounds
of the World Series of Poker prior to the 2005 final round of the World Series
of Poker (collectively, the “2005 WSOP”) at the Project; provided that, HHLV
agrees to hold at least the two final rounds of the World Series of Poker at the
Project during 2005.  If the 2005 WSOP or any portion thereof is held after the
end of the Term at the Project, then, subject to any applicable gaming laws or
requirements and receipt of any necessary gaming or other regulatory approvals,
the following shall apply:

 

(i)  HHLV or any of its Affiliates (the “2005 WSOP Operator”) shall have the
right and license to conduct the 2005 WSOP at the Project at its own cost and
expense in accordance with the following provisions of this Paragraph F.

 

(ii)  Apart from the activities necessary to conduct the 2005 WSOP at the
Project, the 2005 WSOP Operator shall not hinder or interfere with the
operations of the Project.

 

(iii)  Speakeasy hereby grants the 2005 WSOP Operator rights to access the
Project and control the 2005 WSOP at the Project as necessary or desirable to
conduct the 2005 WSOP at the Project in a first class manner that will not bring
disrepute to the Project, including such rights necessary or desirable to set up
and prepare for the 2005 WSOP and such rights necessary or desirable to
dismantle and/or decommission the 2005 WSOP; provided that it is agreed and
understood that Speakeasy shall have exclusive control of all casino, hotel,
food, beverage

 

4

--------------------------------------------------------------------------------


 

and other operations of the Project not directly related to conducting the 2005
WSOP.

 

(iv)  The 2005 WSOP Operator shall obtain and maintain any insurance necessary
to conduct the 2005 WSOP in accordance with the insurance requirements of the
Joint Operating Agreement or Wells Fargo, if applicable, as applicable to the
2005 WSOP.

 

(v)  The 2005 WSOP Operator shall have the exclusive right to market the 2005
WSOP.  The 2005 WSOP Operator shall retain all revenues generated from
television or other media coverage of the 2005 WSOP, any entrance fee
requirements, any shares of wagers customarily retained by the house or any
other revenues collected by the 2005 WSOP Operator directly in connection with
conducting the 2005 WSOP at the Project.  Notwithstanding the foregoing, any
revenue generated at the Project from poker games not conducted as part of the
2005 WSOP tournament shall be the sole income of Speakeasy.

 

(vi)  Subject to the reimbursement requirements set forth in Subparagraph (vii)
of this Paragraph F, no Speakeasy Remittance Amount or any other amounts shall
be payable by the 2005 WSOP Operator to Speakeasy in connection with the 2005
WSOP.

 

(vii)  Notwithstanding the expiration of the Term, the Committee shall be
reconstituted for purposes of determining the amount of extraordinary costs (the
“Extraordinary Costs”) incurred by Speakeasy in operating the Project as a
direct result of the conduct of the 2005 WSOP at the Project by the 2005 WSOP
Operator.  In order to determine the amount of the Extraordinary Costs, the
Committee shall meet prior to the commencement of the 2005 WSOP to identify the
physical boundaries (the “Boundaries”) at the Project within which the 2005 WSOP
will be held, and shall in good faith prepare a plan (the “Plan”) to identify
and compute the amount of the Extraordinary Costs, which amount shall be limited
to event-related costs necessary to support the additional burdens on the
Project, including personnel and operations costs, that are primarily incurred
for the purpose of facilitating or supporting the conduct of the 2005 WSOP
within the Boundaries.  Within a reasonable time after the completion of the
2005 WSOP, Speakeasy shall compute the amount of the Extraordinary Costs in
accordance with the Plan (the “Reimbursement Amount”).  After Speakeasy has
computed the Reimbursement Amount, the Committee shall again meet to in good
faith review the Plan and the Reimbursement amount, and shall either approve or
modify the Reimbursement Amount as it sees fit.  Once the Committee has approved
or modified the Reimbursement Amount, the 2005 WSOP Operator shall pay to
Speakeasy the Reimbursement Amount, as approved or modified by the Committee.

 

(viii)  Speakeasy and Speakeasy Parent may market the 2005 WSOP on-site at its
Mountaineer Park casino property in West Virginia and Scioto Downs

 

5

--------------------------------------------------------------------------------


 

horse racing property in Ohio to the extent and so long as such marketing is
conducted in accordance with the marketing template and format being utilized by
the 2005 WSOP Operator, which template and format will be provided in writing to
Speakeasy.

 

(ix)  The 2005 WSOP Operator shall indemnify Speakeasy for any loss, damage,
claim, cost, charge or expense, including direct, indirect or consequential
loss, damage, claim cost, charge or expense, and also including reasonable
attorney’s fees and other costs of litigation, arising out of the actions of the
2005 WSOP at the Project by the 2005 WSOP Operator.

 

H.                                    HHLV and Speakeasy have agreed that each
shall receive fifty percent (50%) of the proceeds from that certain Promissory
Note, dated March 2, 1994, in the original principal of amount of $240,000 from
Michael Hines, as sole individual, and as Executor of the Estate of Margo
Goumond, in favor of Horseshoe Club Operating Company (the “Hines Note”).  When
and as HHLV receives payments on the Hines Note, HHLV shall pay to Speakeasy an
amount equal to fifty percent (50%) of any such payments.  Such payments to
Speakeasy shall be paid by HHLV concurrently with each monthly payment of the
Speakeasy Remittance Amount.

 

I.                                         Speakeasy’s address for notice in
Article XVI of the Joint Operating Agreement shall be:

 

Speakeasy Gaming of Fremont, Inc.

c/o Ramada Inn and Speedway Casino

3227 Civic Center Drive

North Las Vegas, NV 89030

Attn: Roger Szepelak

Fax: (702) 399-4108

 

With a copy to:

 

Ruben & Aronson, LLP

4800 Montgomery Lane, Suite 150

Bethesda, MD  20814

Attn: Robert L. Ruben, Esq.

Fax:  (301) 951-9636

 

2.                                       Governing Law.  This Amendment shall be
governed by, construed and enforced in accordance with the laws of the State of 
Nevada without reference to its choice of law provisions.

 

3.                                       Counterparts.  This Amendment may be
executed in two or more counterparts and shall be deemed to have become
effective when and only when all parties hereto have executed

 

6

--------------------------------------------------------------------------------


 

this Amendment, although it shall not be necessary that any single counterpart
be signed by or on behalf of each of the parties hereto, and all such
counterparts shall be deemed to constitute but one and the same instrument.

 

4.                                       Continuing Effect.  As amended hereby,
the Joint Operating Agreement shall continue in full force and effect following
the date hereof.  If there is any inconsistency between the provisions of this
Amendment and the provisions of the Joint Operating Agreement, the provisions of
this Amendment shall supercede and control.

 

5.                                       Amendments.  This Amendment may be
changed or modified only by an agreement in writing signed by the parties
hereto, and no oral understandings shall be binding as between the parties.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
and year first above written.

 

HHLV:

 

HHLV MANAGEMENT COMPANY, LLC,

a Nevada limited liability company

 

 

By:

Harrah’s Operating Company, Inc.,
a Delaware corporation
Its sole member

 

 

By:

/s/ Jonathan S. Halkyard

 

 

Name:

 Jonathan S. Halkyard

 

 

Its:

VP and Treasurer

 

 

 

SPEAKEASY:

 

SPEAKEASY GAMING OF FREMONT, INC.,
a Nevada corporation

 

 

 

 

 

By:

/s/ Roger M. Szepelak

 

 

Name:

 Roger M. Szepelak

 

 

Its:

VP and Chief Operating Officer

 

 

--------------------------------------------------------------------------------